DETAILED ACTION
In the response December 20, 2019, the Applicant canceled claims 1-17 and added claims 18-35.  Claims 18-35 are pending in the current application. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 20, 2019, was filed on the mailing date of the application.  The information disclosure statement (IDS) submitted on September 22, 2021, was filed after the mailing date of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds a single paragraph of 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 25 and 26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, the phrase "donation system(s) and/or a news and chat blog" as found in line 7, renders the claim indefinite because the claim is written in the alternative using an “and/or” statement.  As such, the claim is indefinite for failing to distinctly claim the invention.  For purposes of examination, the “and/or” in claim 25 is treated as “or” in a properly written Markush-type limitation.
Regarding claim 26, the phrase "to the deal value, and/or the donation system" as found in line 3, renders the claim indefinite because the claim is written in the alternative using an “and/or” statement.  As such, the claim is indefinite for failing to distinctly claim the invention.  For purposes of examination, the “and/or” in claim 26 is treated as “or” in a properly written Markush-type limitation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 18-35 are drawn to a system, which is within the four statutory categories (e.g., a process, a machine).  (Step 1: YES).

Step 2A – Prong One: In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.
Claim 18 recites/describes the following steps:
“read a payment ID assigned to the client, and to send out the payment ID and a deal value,” and 
“to receive an acknowledgement signal for the transaction;” 
“receive the payment ID and the deal value, and to check the payment on the basis of data accessible by the payment ID system,” and 
“in case of a correct data to generate and to submit the acknowledgement signal to the point of sale device,” and 
“to generate and submit a trigger signal;” 
“submit a control signal from and to the client;”
“receiving the trigger signal and for receiving the communication signal,” 
“ determine or receive an add-on value that is based on to the deal value, and to accumulate each add-on value for each deal value, and to transfer the accumulated add-on values upon receipt of the communication signal to initiate a donation to a donation system.”
These steps, under broadest reasonable interpretation, describe or set-forth processing transactions by a customer and making a donation based on the amount transacted, which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and these claims are therefore determined to recite an abstract idea under the same analysis.  Any elements recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A – Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claims recite the additional elements/limitations of: a “payment system comprising: a point of sale device for processing a transaction,” “a payment ID system for further processing the transaction,” “a communication system,” “a value adding system,” and “a donation system,” (claim 18).  
The requirement to execute the claimed steps/functions using a “payment system comprising: a point of sale device for processing a transaction,” “a payment ID system for further processing the transaction,” “a communication system,” “a value adding system,” and “a donation system,” (claim 18), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application.  See MPEP 2106.05(f).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 19-35 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 19-35 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application.  Accordingly, the claims are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an "inventive concept."  An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.  Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)
As discussed above in “Step 2A – Prong 2,” the requirement to execute the claimed steps/functions using a “payment system comprising: a point of sale device for processing a transaction,” “a payment ID system for further processing the transaction,” “a communication system,” “a value adding system,” and “a donation system,” (claim 18), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations therefore do not qualify as “significantly more.”  See MPEP 2106.05(f).  
The determination that associating/storing data in a database is well-understood, routine, and conventional is supported by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  
The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.  
The determination that performing repetitive calculations is well-understood, routine, and conventional is supported by the court decisions of Flook, 437 U.S. at 594, 198 USPQ2d at 199 and  Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of using a processor to execute instructions to perform repetitive calculations.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
Dependent claims 19-35 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 19-35 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claims amount to significantly more than the abstract idea identified above (Step 2B: NO).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-30 and 32-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Worth (US 2009/0281941 A1).
Regarding claim 18, Worth discloses a payment system comprising: a point of sale device for processing a transaction between a dealer and a client (Par. [0148], point-of-sale for merchants to process payment cards), the point of sale device being configured to read a payment ID assigned to the client, and to send out the payment ID and a deal value, and to receive an acknowledgement signal for the transaction (Par. [0159], transaction authorization network receives amount and card data to process the transaction); 
a payment ID system for further processing the transaction, the payment ID system being configured to receive the payment ID and the deal value (Par. [0159], transaction authorization network receives amount and card data to process the transaction), and to check the payment on the basis of data accessible by the payment ID system, and in case of a correct data to generate and to submit the acknowledgement signal to the point of sale device, and to generate and submit a trigger signal (Par. [0082], real-time authorization requests; Par. [0159], system authorizes the transaction; Par. [0162], payment card system  communicates with the uplift system to process contributions designated for the user); 
a communication system to submit a control signal from and to the client (Par. [0081]); 
a value adding system for receiving the trigger signal and for receiving the communication signal, the value adding system being configured to determine or receive an add-on value that is based on to the deal value (Par. [0102], [0103], processing partner settles “uplift” charge), and to accumulate each add-on value for each deal value (Par. [0032], contributions are accumulated), and to transfer the accumulated add-on values upon receipt of the communication signal to initiate a donation to a donation system (Par. [0032], accumulated contributions are paid over to the contributions management entity).
Regarding claim 19, Worth discloses wherein the payment ID is comprised by one or a combination of a credit card, a debit card and a contactless payment system (Par. [0036], credit or debit card).
Regarding claim 20, Worth discloses wherein the trigger signal generated by the payment ID system and received by the value adding system is configured to identify the add-on value or portions thereof or to initiate the determination of the add-on value (Par. [0163], uplift amount is determined and charged to the user which is authorized by the transaction authorization) and to transfer the add-on value of either or both of the payment ID system and a client account system and to be sent separately or together with the add-on value information (Par. [0032], contributions are accumulated).
Regarding claim 21, Worth discloses wherein a value adding fee can be derived and transferred from the payment ID system to a value adding fee account (Par. [0114], commission is formed part of the overall cost of the system services).
Regarding claim 22, Worth discloses wherein the value adding fee is a portion of a transfer fee charged by the payment ID system from the deal amount (Par. [0122], overall fees of the system include fees for payment cards, commissions in respect of contributions and fees for charities, “portion of a transfer fee charged by the payment ID system”).
Regarding claim 23, Worth discloses the value adding system further comprising a value adding account for receiving a value according to each add-on value (Par. [0032], contributions are accumulated into a charity account to be paid over).
Regarding claim 24, Worth discloses wherein a communication system assists the client to select a donation system via the communication signal (Par. [0033], charities, beneficiaries selected by the cardholders via input means of the system).
Regarding claim 25, Worth discloses wherein the communication system comprises an application (app) and a graphical user interface (GUI) (Par. [0128], users have online access to the system’s site to control the user’s account) providing the client with one or a combination of a status of the value adding account (Par. [0129]-[0131], contributions made by users), a selection of donation systems (Par. [0033], charities, beneficiaries selected by the cardholders via input means of the system), all or a portion of the accumulated add-on value to be transferred to the donation systems selected (Par. [0129]-[0131], contributions made by users), the submission of the communication signal to the value adding system for the transfer value, the generation of a confirmation sheet of the transfer value to the donation system(s) and/or a news and chat blog (Par. [0138], reports provided to the user upon request).
Regarding claim 26, Worth discloses the payment system further comprising a client account system (Par. [0032], contributions are accumulated into a charity account to be paid over), the payment ID system further comprising a payment ID account for receiving a transfer fee according to the deal value (Par. [0091], user determines percentage of transactions they would like to donate), and/or the donation system comprising a donation account for receiving the add-on value (Par. [0032], contributions are accumulated into a charity account to be paid over), the payment system preferably comprising a point of sale account for receiving the deal value.
Regarding claim 27, Worth discloses wherein the add-on value is transferred by combination of the payment ID system and the client account system to the value adding system (Par. [0104], payments transferred simultaneously with charge).
Regarding claim 28, Worth discloses wherein the add-on value is taken from one or a combination of the payment ID account, the client account system and the point of sale account so that the add-on value is derived from the transfer fee for a deal, from the client account system and the deal value or any combination thereof (Par. [0102], [0103], processing partner settles “uplift” charge as if it were a regular merchant).
Regarding claim 29, Worth discloses wherein one or a combination of the ID administrator system and the value adding system is configured to determine the add-on value on the basis of the deal value (Par. [0091], user determines percentage of transactions they would like to donate).
Regarding claim 30, Worth discloses wherein the add-on value is 1% of the deal value (Par. [0091], user determines percentage of transactions they would like to donate).
Regarding claim 32, Worth discloses wherein the payment system is configured to directly or indirectly initiate and manage crowd funding of certain donation systems (Par. [0129]-[0131], contributions made by users).
Regarding claim 33, Worth discloses wherein the communication system can be connected with one or more donation systems to provide further information for a client or more clients (Par. [0035], users can search categories and sub-categories for specific beneficiaries and charities to donate to).
Regarding claim 34, Worth discloses further comprising a payment ID account that receives a payment from a client account on the basis of the deal value (Par. [0091], user determines percentage of transactions they would like to donate), wherein the payment ID system controls a payment to a dealer account in the amount of the deal value minus a transaction fee and a payment to the payment ID account in the amount of the transaction fee (Par. [0122], overall fees of the system include fees for payment cards, commissions in respect of contributions and fees for charities, “portion of a transfer fee charged by the payment ID system”).
Regarding claim 35, Worth discloses a method of payment, particularly with a payment system according to claim 18, with the steps of: (a) processing a transaction between a dealer and a client by a point of sale device (Par. [0148], point-of-sale for merchants to process payment cards) and 
i. reading a payment ID assigned to the client by the point of sale device, and 
ii. sending out the payment ID and a deal value by the point of sale device, and 
iii. receiving an acknowledgement signal for the transaction by the point of sale device (Par. [0159], transaction authorization network receives amount and card data to process the transaction); 
(b) further processing the transaction by a payment ID system, 
iv. receiving the payment ID and the deal value by the payment ID system (Par. [0159], transaction authorization network receives amount and card data to process the transaction), and 
v. to check the payment on the basis of data accessible by the payment ID system, and 
vi. in case of a correct data generating and submitting the acknowledgement signal to the point of sale device by the payment ID system, and 
vii. generating and submitting at least a trigger signal by the payment ID system (Par. [0082], real-time authorization requests; Par. [0159], system authorizes the transaction; Par. [0162], payment card system  communicates with the uplift system to process contributions designated for the user);           
(c) submitting a control signal from and to the client by a communication system (Par. [0081]); 
(d) receiving the trigger signal and receiving the communication signal by a value adding system, 
viii. one or a combination of determining and receiving an add-on value that is based on to the deal value by the value adding system (Par. [0102], [0103], processing partner settles “uplift” charge), and 
ix. accumulating each add-on value for each deal value by the value adding system (Par. [0032], contributions are accumulated), and 
x. transferring the accumulated add-on values upon receiving the communication signal to initiate a donation to a donation system by the value adding system (Par. [0032], accumulated contributions are paid over to the contributions management entity). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 31 are rejected under 35 U.S.C. 103 as being unpatentable over Worth (US 2009/0281941 A1) in view of Sobhani et al. (US 2015/0006426 A1), hereinafter Sobhani.
Regarding claim 31, Worth does not explicitly disclose wherein the payment system is configured to provide push signals to the client with the status of the value adding account, a preferred selection of donation systems and the news and the chat blog about preferred donation systems depending on the time and other information.  Sobhani teaches wherein the payment system is configured to provide push signals to the client with the status of the value adding account, a preferred selection of donation systems and the news and the chat blog about preferred donation systems depending on the time and other information (Par. [0177]-[0179], messages to the user sent through mobile device – text, SMS).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the donation system of Worth to include the message abilities of Sobhani since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Postrel (US 2006/0122874 A1) discloses a system for making a donation to a third party, wherein a user executes a purchase transaction using a card linked to a user account at a financial institution, the user account storing at least one indicia of value associated with the user.  The user is queried via a point of donation device if a donation is desired to be made by the user to a third party, and if desired, then value is transferred from the user account to a designated third party as a donation to the third party.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/JAMES M DETWEILER/Primary Examiner, Art Unit 3621